IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

   WILLIAM HUNTER WILLIAMS v. HOWARD CARLTON, WARDEN

                 Appeal from the Criminal Court for Johnson County
                          No. 5473 Lynn W. Brown, Judge


                  No. E2009-01793-CCA-R3-HC - Filed April 6, 2010




The pro se Petitioner, William Hunter Williams, appeals from the trial court’s order denying
his petition for the writ of habeas corpus. The State has filed a motion requesting that this
court affirm the order pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.
The petition fails to state a cognizable claim for habeas corpus relief. The State’s motion is
granted, and the judgment of the trial court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
                  Pursuant to Rule 20, Tenn. Ct. Crim. App. R.

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which N ORMA M CG EE O GLE
and D. K ELLY T HOMAS, J R., JJ., joined.

William Hunter Williams, Jr., Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and John Bledsoe, Assistant Attorney
General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       According to the petition, the Petitioner pled guilty on December 10, 1998, to second
degree murder, three counts of aggravated burglary, and misdemeanor assault. Other charges
were dismissed as part of the plea agreement. The plea agreement called for an effective
twenty-year sentence, which was also the length of the sentence for the second degree murder
conviction.

       On July 10, 2009, the Petitioner filed a petition for the writ of habeas corpus. He
alleged that his second degree murder sentence was illegal because there were no
enhancement factors found to enhance his sentence, yet he did not receive the minimum
sentence within the range, fifteen years. The Petitioner cited 2005 amendments to the
Criminal Sentencing Reform Act to support his claim, despite the fact that he was sentenced
in 1998 for his crime occurring on April 3, 1998. The trial court dismissed the petition
because it failed to state a colorable claim.

        In Tennessee, the grounds upon which habeas corpus relief may be granted are very
narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ will issue only when the
petitioner has established lack of jurisdiction for the order of confinement or that he is
otherwise entitled to immediate release because of the expiration of his sentence. See Ussery
v. Avery, 432 S.W.2d 656 (1968); State ex rel. Wade v. Norvell, 443 S.W.2d 839 (1969).
The purpose of the habeas corpus petition is to contest a void, not merely a voidable,
judgment. State ex rel Newsome v. Henderson, 424 S.W.2d 186, 189 (1969). A void, as
opposed to a voidable, judgment is “one that is facially invalid because the court did not have
the statutory authority to render such judgment.” See Summers v. State, 212 S.W.3d 251,
256 (Tenn. 2007). A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. See Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000). A court may summarily dismiss a petition for habeas corpus relief, without
the appointment of counsel and without an evidentiary hearing, if the petition does not state
a cognizable claim. See Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004).

        The Petitioner has failed to state a cognizable claim for habeas corpus relief. At the
time the Petitioner committed the crime and entered his plea, the punishment for second
degree murder, a Class A felony was fifteen to sixty years. T.C.A. § 40-35-111(b)(1) (2006)
(amended 2007). The presumptive sentence for a Class A felony if no mitigating or
enhancement factors were present was, at that time, the midpoint of the defendant’s range.
T.C.A. § 40-35-210(c) (Supp. 1999) (amended 2000, 2005). The Petitioner’s sentence was
within the range specified for the offense to which he pled guilty. The sentence was part of
a plea agreement that the Petitioner accepted. Even if the length of the Petitioner’s sentence
had been determined at a sentencing hearing by a judge, rather than through a plea
agreement, there is no provision of law which allowed for the Petitioner to be resentenced
when the Sentencing Reform Act was later amended to state that the presumptive sentence
was the minimum within the range if there are no enhancement or mitigating factors. See
generally T.C.A. § 40-35-101 to -505 (2006 & Supp. 2009). The current law is available
only to “defendants who are sentenced after June 7, 2005, for offenses committed on or after
July 1, 1982[.]” T.C.A. § 40-35-210, Compiler’s Notes (2006) (emphasis added). The
Petitioner’s twenty-year sentence is not illegal and cannot form the basis for habeas corpus
relief.

      Upon consideration of the pleadings, the record, and the applicable law, the court
concludes that the Petitioner has not established that he is entitled to habeas corpus relief.

                                              -2-
Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                         ____________________________________
                                         JOSEPH M. TIPTON, PRESIDING JUDGE




                                           -3-